Citation Nr: 9905327	
Decision Date: 02/25/99    Archive Date: 03/03/99

DOCKET NO.  97-14 137	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1. Entitlement to service connection for post operative 
excision residuals of vocal cord polyps secondary to a 
septectomy for deviated nasal septum.

2.  Entitlement to service connection for hearing loss 
secondary to a septectomy for deviated nasal septum.

3.  Entitlement to service connection for tinnitus secondary 
to a septectomy for deviated nasal septum.

4.  Entitlement to an increased rating for service-connected 
anxiety reaction with headaches, currently evaluated as 50 
percent disabling.

5.  Entitlement to an increased rating for service-connected 
duodenal ulcer, currently evaluated as 20 percent disabling.




REPRESENTATION

Appellant represented by:	State Veterans Affairs 
Commission


WITNESSES AT HEARINGS ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

M. J. Bohanan, Counsel


REMAND

The appellant served on active duty from May 1965 to February 
1969.

This appeal arises from an April 1996, Department of Veterans 
Affairs Regional Office (VARO), Jackson, Mississippi, rating 
decision, which denied the appellant entitlement to service 
connection for status post removal of vocal cord polyps, 
hearing loss, and tinnitus, as secondary to his service-
connected septectomy for a deviated nasal septum; and denied 
the appellant an increased rating for his service-connected 
anxiety reaction with headaches, evaluated as 30 percent 
disabling, and for his duodenal ulcer, evaluated as 10 
percent disabling.  He was subsequently granted an increased 
rating for his service-connected duodenal ulcer, from 10 to 
20 percent disabling, in March 1997, and granted an increased 
rating for his service-connected anxiety reaction with 
headaches, from 30 percent to 50 percent disabling, in 
December 1997.

The Board remanded the appellant's claim for a 
videoconference hearing in a July 1998 decision.  Thereafter, 
a videoconference hearing was conducted before a member of 
the Board in September 1998.  At the time of his hearing, the 
appellant reported that he wished to submit additional 
evidence on appeal, but that he did not wish to waive initial 
review of the evidence by VARO.  Additional VA treatment 
records, dated from October 1997 to September 1998, were 
subsequently submitted to the Board and associated with the 
appellant's claims file in September 1998.  As mentioned, 
there has been no written waiver of the appellant's 
procedural right to have this new evidence first reviewed by 
VARO.  Thus, pursuant to 38 C.F.R. § 20.1304(c) (1998), this 
additional evidence must be referred back to VARO for 
appropriate action.

The appellant's claim is therefore REMANDED to VARO for the 
following:

VARO should readjudicate the issues on 
appeal with consideration of the 
additional evidence, and, if VARO 
continues to deny the appellant's claim, 
furnish him and his representative an 
appropriate supplemental statement of the 
case.  They should be afforded an 
opportunity to respond to the 
supplemental statement of the case.  
Thereafter, the case should be returned 
to the Board. 

The Board intimates no opinion as to the ultimate conclusion 
warranted, pending completion of the requested development.  
No action is necessary on the appellant's part until she 
receives further notice.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).






- 2 -


